           Case 9:20-cr-00035-DLC Document 6 Filed 08/03/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                   CR 20-35-M-DLC

                         Plaintiff,
                                             ORDER
             vs.

 NATHANIEL VINCENT LONG,

                         Defendant.



      Based upon the United States’ motion, and good cause appearing in support

thereof,

      IT IS HEREBY ORDERED that the summons directing Nathaniel Vincent

Long to appear for arraignment on August 20, 2020, at 1:30 p.m. is QUASHED

and the arraignment is VACATED.

      IT IS FURTHER ORDERED that the Clerk of Court issue an arrest warrant

for Nathaniel Vincent Long.

      Dated this 3rd day of August, 2020.



                                      ____________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge

                                        1
